Citation Nr: 0021641	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  95-21 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for degenerative changes of 
both hands and/or fibrositis/fibromyalgia, secondary to 
service-connected disabilities of malaria and/or post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

This veteran had active service from December 1968 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for degenerative changes of both hands.


FINDINGS OF FACT

1.  The veteran has a history of fibromyalgia, fibrositis and 
increased joint pain.  

2.  Chronic joint pain commenced at the time in which the 
veteran was diagnosed with malaria in service.

3.  The veteran's service connection claim is plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for 
degenerative changes of both hands and/or 
fibrositis/fibromyalgia, secondary to service-connected 
disability of PTSD is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In this case, the veteran claims his degenerative disability 
that affects his hands is related to his service-connected 
malaria and/or to his service-connected PTSD.  He asserts 
that at the time in which he was diagnosed with malaria in 
service, he began to experience chronic joint pain that has 
never resolved.  Additionally, he alleges that the stress 
associated with his PTSD has been a factor in the development 
of his fibromyalgia and/or fibrositis.  

With regard to the above, in addition to VA medical records 
that disclose diagnoses of fibrositis and fibromyalgia, the 
veteran presented an October 1997 statement from a private 
medical doctor that is indicative of a medical relationship 
between the veteran's joint problems and his episodes with 
malaria.  In other words, the doctor stated specifically that 
if the veteran indeed experienced chronic muscle pain during 
malarial episodes, or immediately after the last attack, and 
that if such pains have continued, it is likely that such 
episodes were a major triggering event as to the causation of 
his fibromyalgia.  Furthermore, the physician stated that the 
veteran's current disability is primarily a stress-related 
illness and can follow any number of stressors, including 
emotional ones.  

In view of the foregoing, the Board finds that the veteran's 
claim of service connection for degenerative changes of both 
hands and/or fibrositis/fibromyalgia, secondary to service-
connected disabilities of malaria and/or PTSD is plausible, 
and therefore, well grounded.  The veteran's contentions, 
read together with clinical records that report diagnoses of 
fibrositis and/or fibromyalgia and the contents of the 
October 1997 medical statement clearly reflect current 
disability and provide a sufficient nexus to link the same to 
his service-connected disabilities, one or both.  The Board 
emphasizes that the well-grounded standard is a low 
threshold, see Morton v. West, 12 Vet. App. at 477.  

Accordingly, as this claim is found to be well grounded, VA 
has a duty to assist in the development of facts relating to 
this claim.  38 U.S.C.A. § 5107(a).  See Remand portion 
below.  


ORDER

The claim of entitlement to service connection for 
degenerative changes of both hands and/or 
fibrositis/fibromyalgia, secondary to the veteran's service-
connected disabilities of PTSD and malaria is well grounded.  
To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
degenerative changes of both hands and/or 
fibrositis/fibromyalgia, secondary to the veteran's service-
connected disabilities of PTSD and malaria is well grounded, 
VA has a duty to assist the appellant in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).
The veteran's service-connected disabilities include PTSD and 
malaria.  During his videoconference hearing in July 2000, 
the veteran contended that his fibrositis/fibromyalgia, which 
affects his hands, was due to his malaria and PTSD.  As noted 
above, in support of his allegations, the veteran submitted a 
private medical opinion dated in October 1997 that reveals a 
potential relationship between his current degenerative 
disabilities and his service-connected disabilities of 
malaria and PTSD.  

In light of the above, the Board believes that the record 
currently is inadequate for the purpose of rendering an 
informed decision.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  Thus, 
the Board requests the following directives be accomplished:

1.  The veteran should be afforded a VA 
examination by an appropriate specialist 
in order to establish the presence and 
etiology of fibromyalgia, fibrositis, and 
degenerative changes of the hands.  The 
examiner should determine what, if any, 
medical relationship exists between the 
veteran's degenerative changes of his 
hands, fibromyalgia, and fibrositis and 
his service-connected disabilities of 
malaria and PTSD.  The examiner should to 
the extent possible opine whether malaria 
or PTSD caused or aggravated degenerative 
changes of the hands, fibromyalgia, or 
fibrositis.  It is essential that the 
veteran's claims folder be made available 
to the examiner for review before the 
examination.  

2.  Specifically, the examiner should 
comment on the veteran's contentions that 
at the time he contracted malaria in 
service and had repeated attacks, he also 
began to experience chronic muscle pain 
that has persisted over time and for 
which he has had little relief.  

3.  Additionally, the examiner should 
explore and comment on the possibility 
that emotional stress, such as that 
caused by PTSD, could trigger 
fibromyalgia/fibrositis and degenerative 
changes of the hands.  In rendering such 
opinion, particular attention should be 
given to the October 1997 private medical 
opinion associated with the veteran's 
claims folder.

Any testing or laboratory studies 
necessary and appropriate to rendering a 
medical opinion should also be conducted.

4.  The RO should then review the 
veteran's claim.  All pertinent law and 
regulations should be considered.  If the 
veteran's claim remains denied, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include, but not be 
limited to, any additional pertinent law 
and regulations and a complete discussion 
of the action taken on the veteran's 
claim.  Applicable response time should 
be allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals





 



